PARIENTE, J.
We have for review the opinion in Wright v. State, 738 So.2d 357 (Fla. 1st DCA 1999), which certified conflict with the opinions in State v. Hayes, 720 So.2d 1095 (Fla. 4th DCA 1998), quashed, 750 So.2d 1 (Fla.1999), and State v. Baxley, 684 So.2d 831 (Fla. 5th DCA 1996). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
In its brief, the State has asserted that the issue presented in this case is the same as that in Hayes, whether the drug trafficking statute applies to possession of hy-drocodone in amounts under fifteen milligrams per dosage unit. See Petitioner’s Initial Brief on the Merits at 1, 3, 8, 15-16. In the trial court, the State stipulated that the outcome in this case was controlled by the First District’s opinion in State v. Holland, 689 So.2d 1268 (Fla. 1st DCA 1997). For the reasons expressed in our opinion in Hayes v. State, 750 So.2d 1 (Fla.1999), the decision of the First District is hereby approved.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, LEWIS and QUINCE, JJ., concur.